      Case 4:20-cr-00455 Document 45 Filed on 05/24/21 in TXSD Page 1 of 4




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
VS.                                               §                  Criminal No. 4:20-cr-00455
                                                  §
ZHENGDONG CHENG                                   §

        SUPPLEMENT TO DEFENDANT’S OPPOSED MOTION TO SUPPRESS

TO THE HONORABLE UNITED STATES DISTRICT JUDGE ANDREW S. HANEN:

       ZHENGDONG CHENG, Defendant, (“Cheng”) supplements Defendant’s Opposed Motion

to Suppress with an executed Exhibit “E,” attached hereto.

                                              PRAYER

       Defendant, Zhengdong Cheng, requests the Court grant his motion to suppress in accordance

with the allegations and request for relief therein.



                                                       Respectfully Submitted,

                                                       HILDER & ASSOCIATES, P.C.

                                                       /S/ Q. Tate Williams
                                                       Quentin Tate Williams
                                                       Texas Bar No. 24013760
                                                       Philip H. Hilder
                                                       Texas Bar No. 09620050
                                                       819 Lovett Blvd.
                                                       Houston, Texas 77006
                                                       (713) 655-9111–telephone
                                                       (713) 655-9112–facsimile
                                                       tate@hilderlaw.com
                                                       philip@hilderlaw.com




                                                  1
      Case 4:20-cr-00455 Document 45 Filed on 05/24/21 in TXSD Page 2 of 4




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been served upon
the Assistant United States Attorney for the government herein, via ECF contemporaneous with
filing.
                                                      /S/ Q. Tate Williams
                                                      Quentin Tate Williams




                                                  2
Case 4:20-cr-00455 Document 45 Filed on 05/24/21 in TXSD Page 3 of 4
Case 4:20-cr-00455 Document 45 Filed on 05/24/21 in TXSD Page 4 of 4
